Citation Nr: 0705601	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether it was proper to reduce the rating for service- 
connected residuals of left shoulder strain, with 
degenerative changes, from 20 percent to 10 percent 
disabling, including entitlement to a restoration of a 20 
percent disability evaluation for residuals of left shoulder 
strain, with degenerative changes.

2.  Entitlement to an increased evaluation for residuals of 
right shoulder strain, with degenerative changes, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.  This appeal comes before the Board of 
Veterans' Appeals (Board) from January 2002 and March 2002 
rating decisions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  The January 2002 
rating decision denied an evaluation in excess of 10 percent 
for the veteran's service connected right shoulder 
disability, and proposed to reduce the evaluation of the 
service connected left shoulder disability from 20 percent to 
10 percent disabling.  The March 2002 rating decision 
implemented that reduction.

The appeal was REMANDED, in August 2005, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
appeal was later returned to the Board for continuation of 
appellate review.  


FINDINGS OF FACT

1.  Improvement in the veteran's left shoulder disorder 
sufficient to warrant reduction under the applicable rating 
criteria was demonstrated as of June 1, 2002.  

2.  A left shoulder disorder is currently manifested 
primarily by degenerative joint disease producing a 
noncompensable degree of limitation of motion; there is 
neither malunion nor nonunion of the clavicle or scapula.  

3.  A right shoulder disorder is currently manifested 
primarily by degenerative joint disease producing a 
noncompensable degree of limitation of motion; there is 
neither malunion nor nonunion of the clavicle or scapula.  





CONCLUSIONS OF LAW

1.  The reduction in the rating for a left shoulder disorder 
to 10 percent, effective June 1, 2002, was proper.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344(c), and 
§4.71a, Diagnostic Codes 5003, 5010, 5201, 5203 (2006).  

2.  Criteria for a rating in excess of 10 percent for the 
veteran's left shoulder disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2006).  

3.  Criteria for a rating in excess of 10 percent for the 
veteran's right shoulder disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in September 2005, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denial of these claims was in January 2002, 
the claimant was thereafter provided an examination and the 
claims were readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless, as there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case.  

Legal Criteria
The provisions of paragraphs (a) and (b) of 38 C.F.R. § 3.344 
with respect to stabilization of disability evaluations apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of motion of the arm at shoulder level warrants a 
20 percent rating for the major or minor arm.  Limitation of 
motion of the arm to midway between the side and shoulder 
level warrants a 20 percent rating for the minor arm and a 30 
percent rating for the major arm.  Limitation of motion of 
the arm to 25 degrees from the side warrants a 30 percent 
rating for the minor arm and a 40 percent rating for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The ratings which follow are provided for impairment of the 
clavicle or scapula.  A 10 percent rating is warranted for 
malunion involving the major or minor extremity.  A 10 
percent rating is also warranted for nonunion without loose 
movement involving the major or minor extremity.  A 20 
percent rating is warranted for nonunion with loose movement 
involving the major or minor extremity.  A 20 percent rating 
is also warranted for dislocation involving the major or 
minor extremity.  Or rate on impairment of function of a 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on the basis of range of motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 and § 4.59.  

Analysis

Turning to the issue of the propriety of the reduction in 
rating for the veteran's left shoulder disorder, the Board 
notes that the RO granted service connection and assigned a 0 
percent, or noncompensable rating for bilateral shoulder 
strain, effective from October 1984.  Subsequently, separate 
ratings of 10 percent for strain involving each shoulder were 
assigned, effective October 1990.  Later, a 20 percent rating 
was assigned for a left shoulder disorder, now classified as 
residuals of shoulder strain with degenerative changes, 
effective October 1999; the 10 percent rating assigned for 
the right shoulder disorder, now classified as residuals of 
shoulder strain with degenerative changes, was confirmed and 
continued.  

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence.  However, such a reduction 
may be carried out only after following certain procedural 
guidelines.  

Initially, the Board notes that in a rating action of January 
2002, the RO proposed a reduction of the rating for the 
veteran's left shoulder disorder from 20 percent to 10 
percent.  The proposed reduction, that was carried out by a 
rating action of March 2002, became effective June 1, 2002.  

As noted above, the 20 percent rating for a left shoulder 
disorder had been in effect since October 1999 and the RO 
proposed reduction in January 2002.  Because the rating had 
not continued in effect at the same level for 5 years and the 
disability in question was likely to improve, the provisions 
of 38 C.F.R. § 3.344(a)and(b) do not apply.  The veteran was 
notified of the RO's proposed reduction in a letter of 
January 2002, and the reduction was carried out, effective 
June 1, 2002, a point in time beyond the minimum of 60 days 
provided by governing criteria.  Thus, the reduction was in 
accordance with the procedural requirements of 38 C.F.R. 
§ 3.105(e).  

The medical evidence, which the RO considered in reducing the 
rating for the veteran's left shoulder disorder from 20 
percent to 10 percent, consists specifically of reports of VA 
outpatient treatment records, dated since November 1997; and 
the report of a VA rating examination in March 2001.  As 
well, the Board is including a brief summary of earlier 
medical records to provide a historical background of the 
veteran's shoulder disorders.  

Service medical records disclose that the veteran reported 
having injured each of his shoulders while playing 
basketball.  He also reported having sustained a left 
shoulder injury from heavy lifting, as well as having 
sustained left shoulder trauma while riding in a tracked 
vehicle.  At the August 1984 examination for separation from 
military service, the assessment was that the veteran 
experienced occasional bilateral shoulder pain, with awkward 
movements, secondary to trauma and muscle strain.  In 
statements associated with the claims file in postservice 
years, the veteran pointed out that he had injured both 
shoulders in a fall, during military service, that occurred 
while he was on a night patrol.  A service medical record 
indicates that the veteran is right-handed.  

Postservice medical records disclose that the veteran 
experienced recurrent dislocations of the shoulders.  It was 
found that he had a Bankhart deformity consistent with 
previous glenohumeral dislocation.  He underwent a Putti-Plat 
surgical repair of the right shoulder during 1988.  The same 
procedure was performed on the left shoulder during 1990.  
Postoperatively, the assessment was that he had developed 
osteoarthritis following these procedures.  

A VA examination was performed in July 2000.  The right 
shoulder had forward flexion to 170 degrees and abduction to 
130 degrees.  The left shoulder had forward flexion to 90 
degrees and abduction to 80 degrees.  

The veteran presented at a VA outpatient facility in December 
2000.  It was found that the left shoulder had full range of 
motion.  

A VA examination was performed in March 2001.  The right 
shoulder exhibited forward flexion to 120 degrees and 
abduction to 100 degrees.  The left shoulder exhibited 
forward flexion to 115 degrees and abduction to 100 degrees.

A review of the record shows that the veteran's service-
connected bilateral shoulder disorder includes findings of 
arthritis.  Whatever the source of injury to his shoulders 
during military service, there is no dispute that he 
sustained some type of trauma.  Hence, any osteoarthritis 
involving the shoulders is on a traumatic basis.  Traumatic 
arthritis of a shoulder is rated on limitation of motion.  38 
C.F.R. §§ 5003, 5010.  Governing criteria provide that range 
of motion of a shoulder is from 0 degrees to 180 degrees of 
forward elevation (flexion) and from 0 degrees to 180 degrees 
of abduction.  38 C.F.R. § 4.71, Plate I.  

On the medical evidence cited above, the RO reduced the 
rating assigned for the veteran's left shoulder disorder from 
20 percent to 10 percent.  In this case, limitation of motion 
of the left shoulder to shoulder level, warranting assignment 
of a compensable rating of 20 percent, had been demonstrated 
on VA examination in July 2000.  However, subsequent 
examinations, and most particularly a VA rating examination 
in March 2001, demonstrated that the left shoulder again had 
motion above shoulder level, warranting assignment of a 
noncompensable rating.  

Turning to the issue of the propriety of the currently 
assigned ratings of 10 percent for each of the veteran's 
shoulder disorders, the Board notes that the pertinent 
evidence consists of documents related to a worker's 
compensation claim, with supporting medical records from the 
Campbell Clinic, dated from December 2000 to September 2002, 
and received in December 2002; reports of the veteran's 
treatment at VA medical facilities, dated from March 2003 to 
November 2005; other medical reports from the Campbell 
Clinic, dated from December 2001 to October 2005, and 
received in February 2006; and the report of a VA examination 
in November 2005.  There is also for consideration pertinent 
evidence previously referenced in this decision.  

Documents pertaining to a worker's compensation claim, along 
with associated medical reports from the Campbell Clinic 
reflect the veteran's treatment for left shoulder and forearm 
impairment during the period from December 2000 to September 
2002.  In September 2001, it was found that range of motion 
of the left shoulder was to 180 degrees of forward flexion 
and to 150 degrees of abduction.  

Other medical reports from the Campbell Clinic reflect the 
veteran's treatment for left shoulder and forearm impairment 
during the period from December 2001 to October 2005.  In 
June 2002, it was found that the left shoulder lacked 10 to 
20 degrees of full forward flexion and abduction.  In March 
2004, it was found that the left shoulder had 170 degrees of 
forward flexion and abduction.  When the veteran was most 
recently examined in October 2005, it was found that the left 
shoulder lacked 20 degrees of full forward flexion and 
abduction.  

A VA examination was performed in November 2005.  The veteran 
related that he was a mail handler, but was on light and 
limited duty due to bilateral shoulder pain.  He indicated 
that he had instability mainly affecting the left shoulder.  
On clinical inspection, the right shoulder had 180 degrees of 
forward flexion and 180 degrees of abduction.  The left 
shoulder had 130 degrees of forward flexion and 140 degrees 
of abduction.  Both shoulders were found to be stable, 
although the veteran guarded the left shoulder through ranges 
of motion.  No malunion or nonunion of the clavicle or 
scapula was detected.  There was also no dislocation of 
either shoulder noted on x-ray examination.  

At the most recent VA examination for rating purposes in 
November 2005, the veteran's right shoulder-the major arm-
exhibited forward flexion and abduction to well above 
shoulder level.  His left shoulder-the minor arm-exhibited 
more limited forward flexion and abduction than did the right 
shoulder, but he was still able to move the left arm above 
shoulder level.  So, at most, he has a noncompensable degree 
of limitation of motion of either shoulder, warranting 
assignment of no more than a 10 percent rating under 
Diagnostic Code 5201 for application to limitation of motion 
of an arm.  Additionally, there is no medical evidence 
demonstrating that there is malunion, nonunion or dislocation 
of either shoulder joint.  Hence, a rating higher than 10 
percent is not warranted under Diagnostic Code 5203 for 
application to impairment of the clavicle or scapula.  

Although the right shoulder and the left shoulder exhibited 
more limited motion on a VA examination in March 2001 than in 
November 2005, each shoulder, even in March 2001, had motion 
above 90 degrees of forward flexion and above 90 degrees of 
abduction; so each shoulder then exhibited only a 
noncompensable degree of limitation of motion.  Additionally, 
private medical records, pertaining to the veteran's left 
shoulder disability, also confirm that the left shoulder 
exhibits no more than a noncompensable degree of limitation 
of motion.  

Statements from the veteran indicate that he experiences 
recurrent pain involving the shoulders and that pain has 
resulted in various functional limitations.  In this regard, 
medical records pertaining to a worker's compensation claim 
in recent years document that left shoulder pain limited the 
veteran in pulling/pushing, reaching above shoulder level, 
and operating machinery.  

With respect to bilateral shoulder function, the November 
2005 VA examiner remarked that it was not feasible to attempt 
to express the impact of pain in terms of addition range of 
motion loss.  At the same time, however, the examiner 
provided clinical observations that are sufficient to apply 
governing criteria to figuring any additional range of motion 
loss, for rating purposes.  

As to the right shoulder, upon repetitive motion testing, 
there was no pain, weakness or additional limitation of 
motion noted.  As to the left shoulder, upon repetitive 
motion testing, there was no additional limitation of motion 
and only little weakness was detected; however, there was 
pain.  Additionally, the examiner found that the veteran had 
130 degrees of active forward flexion and 140 degrees of 
active abduction.  By contrast, it was observed that, with 
repetitive use, he had forward flexion and abduction to 100 
degrees.  In effect, pain limits left shoulder motion after 
100 degrees.  Nevertheless, for rating purposes, the evidence 
demonstrates that the veteran has painless left shoulder 
motion until reaching 100 degrees of flexion.  Hence, taking 
account of additional range of motion loss from pain, the 
left shoulder still exhibits only noncompensable limitation 
of motion.  Therefore, an increased evaluation for disability 
involving either shoulder, based on pain or functional loss 
alone, is not warranted.  The claimant is not entitled to 
additional compensation under the holding in DeLuca or the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

For the reasons discussed above, the Board finds the 
reduction in the rating assigned for a left shoulder disorder 
from 20 percent to 10 percent, effective June 1, 2002 was 
proper.  Further, the Board finds no basis for assigning a 
rating in excess of 10 percent for either the left or right 
shoulder.  In reaching its decision about the issues on 
appeal, the Board has been mindful of the benefit-of-the 
doubt doctrine.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

The reduction in the evaluation of the left shoulder disorder 
from 20 percent to 10 percent, effective from June 1, 2002, 
was proper; and this aspect of the appeal is denied.  

The appeal for an increased rating for a left shoulder 
disorder, currently evaluated as 10 percent disabling, is 
denied.  

The appeal for an increased rating for a right shoulder 
disorder, currently evaluated as 10 percent disabling, is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


